DETAILED ACTION
Reasons for Allowance
Claims 21-26, 31, 29, 30, 27, 28, 32-39 are allowed over the prior art of record as filed on October 22, 2018.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: storing a representation of at least one input signal indicative of a response to an ultrasound interrogation signal of a corresponding location of the body-part during the analysis interval in a memory of the data-processing system, fitting, by the data-processing system accordingly configured, each input signal over the analysis interval by an instance of a combined bolus function of time based on a combination of a first bolus function of time modeling the first passage of the contrast agent and at least one second bolus function of time each one modeling a corresponding second passage of the ultrasound contrast agent, the combined bolus function being defined by the values of a set of first fitting parameters of the first bolus function, a set of second fitting parameters of each second bolus function and a delay parameter of each second bolus function with respect to the first bolus function, and displaying information based on each combined bolus function of time on the monitor of the data-processing system for use in analyzing the body-part, said displaying information comprising: a) generating at least one parametric image of the body-part based on the combined bolus function of time for each location, and a1) superimposing the parametric image on a selected video image on the monitor of the data-processing system, or a2) displaying the parametric image on the monitor of the data-processing
system; or b) calculating a parametric value based on the combined bolus function for a location corresponding to a region of interest of the body-part, and c) displaying the parametric value on the monitor of the data-processing system, wherein the step of fitting each input signal includes: 
estimating a peak instant of the input signal when the corresponding response
reaches an absolute peak, setting a truncation interval within the analysis interval according to the peak instant, fitting a truncated signal defined by the input signal over the truncation interval by an instance of a truncated bolus function of time modeling a single passage of the contrast agent during the truncation interval, the truncated bolus function being defined by the values of a set of truncated fitting parameters, and initializing the first fitting parameters of the first bolus function, the second fitting parameters of each second bolus function and the delay parameter of each second bolus function according to the values of the truncated fitting parameters.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/BO JOSEPH PENG/Primary Examiner, Art Unit 3793